DETAILED ACTION
Allowable Subject Matter
Claims 1-15, 21-24, 29 are allowed.
The following is an examiner’s statement of reasons for allowance: 
There is much prior art directed to encoding and detecting watermarking in a video signal, however most references deal with a decoded video content and not only with an intercepted radio transmission signal as claimed. For example, US 20050144454 to Hare and US 20050071604 to Tanner, identify videos by the watermarks, but requires a review of the video content itself and not the radio transmission of the video. US 20140229970 to Besehanic, intercepts an HDMI video signal for identifying a watermark in the media, however it operates on a known and decodable source of media over a standard transmission channel and not or a radio transmitted video signal that is not subject to decoding.  
Separately, there is also prior art that uses periodic physical stimuli, such as strobed lights, in combination with video capture and transmission, however Examiner did not find prior art that uses periodic physical stimuli to affect the properties of a radio signal transmitting the video.  For example, US 20170316537 to Drzymala teaches using a strobe light to deter intrusion US 20180196417 to Iangnemma teaches that light-based stimuli can be use to determine precise locations of where a video was captured, but that requires evaluating the video content itself but not the radio signals that transmit the video. US 20180234496 to Ratias teaches using visual stimuli to synchronize 
Separately, there is prior art that intercepts video signals to detect watermarks in the signal, such as US 7500008 to Jerrard-Dunne, that teaches ensuring privacy by allowing users to prevent recording based on the video content, however it requires decoding and viewing of the video content and does not evaluate the properties of the radio transmission of the video.
Thus while there is prior art that performs steps similar to parts of the independent claims in other contexts, Examiner did not find prior art that performs the claimed combination of steps for the claimed purpose and did not find that there is motivation to combine prior art references to perform the claimed combination for the claimed purpose. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKHAIL ITSKOVICH whose telephone number is (571)270-7940.  The examiner can normally be reached on Mon. - Thu. 9am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571)272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MIKHAIL ITSKOVICH/Primary Examiner, Art Unit 2483